            Case 2:16-cv-00497-PD Document 135 Filed 11/28/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  GREG PFEIFER and ANDREW DORLEY,

                                 Plaintiffs,

  -vs.-                                                          Case No. 16-00497-PD

  WAWA, INC., RETIREMENT PLANS
  COMMITTEE OF WAWA, INC., JARED G.
  CULOTTA, MICHAEL J. ECKHARDT, JAMES
  MOREY, CATHERINE PULOS, HOWARD B.
  STOECKEL, DOROTHY SWARTZ, RICHARD D.
  WOOD, JR. and KEVIN WIGGINS.

                                 Defendants,

  and

  WAWA, INC. EMPLOYEE STOCK OWNERSHIP
  PLAN.

                                Nominal Defendant.




    PLAINTIFFS’ MOTION TO AMEND FINAL APPROVAL ORDER AND FINAL
                             JUDGMENT

          Plaintiffs Greg Pfeifer and Andrew Dorley and Class Representative Michael DiLoreto,

by and through Class Counsel, move this Court, for an order amending (1) the Court’s August

31, 2018 Order Granting Plaintiffs’ Motions for Final Approval of Class Action Settlement and

for Attorneys’ Fees, Litigation Expenses, and Class Representative Service Awards; and (2) the

Court’s August 31, 2018 Final Judgment to permit payment of approximately $800 of the

Settlement Amount to an ESOP participant whom Defendants mistakenly included on the Class

list. In support of this Motion, Plaintiffs rely on the accompanying Memorandum of Law in
         Case 2:16-cv-00497-PD Document 135 Filed 11/28/18 Page 2 of 2




Support of Motion to Amend Final Approval Order and Final Judgment, and the Declaration of

Daniel Feinberg, with exhibits thereto,

       Defendants do not oppose this motion.

Dated: November 28, 2018             Respectfully submitted,

                                     /s/ R. Joseph Barton_________________
                                     R. Joseph Barton (pro hac vice)
                                     BLOCK & LEVITON LLP
                                     1735 20th Street, N.W.
                                     Washington, DC 20009
                                     Tel: (202) 734-7046
                                     Email: jbarton@blockesq.com

                                     /s/ Daniel Feinberg_________________
                                     Daniel Feinberg (pro hac vice)
                                     FEINBERG, JACKSON, WORTHMAN
                                     & WASOW LLP
                                     2030 Addison Street, Suite 500
                                     Berkeley, CA 94704
                                     Tel: (510) 269-7998
                                     Fax: (510) 269-7994
                                     Email: dan@feinbergjackson.com

                                     Richard E. Donahoo (pro hac vice)
                                     DONAHOO & ASSOCIATES, P.C.
                                     440 W. First Street, Suite 101
                                     Tustin, California 92780
                                     Tel: (714) 953-1010
                                     Fax: (714) 953-1777
                                     Email: rdonahoo@donahoo.com

                                     Raymond M. Sarola (Pa Bar No. 318164)
                                     Gary L. Azorsky (Pa Bar No. 38924)
                                     COHEN MILSETIN SELLERS & TOLL PLLC
                                     1717 Arch Street, Suite 3610
                                     Philadelphia, PA 19103
                                     Tel: (267) 479-5700
                                     Fax: (267) 479-5701
                                     rsarola@cohenmilstein.com
                                     gazorsky@cohenmilstein.com

                                     Attorneys for Plaintiffs
